DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-8, 10-17, and 19 are pending.
Claims 9 and 18 are cancelled.


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ojea et al., US Patent Pub. US 20170371311 A1 (hereinafter Ojea) in view of Uchida, US Patent Pub. US 20150220076 A1 (hereinafter Uchida) in view of Cella et al., US Patent Pub. US 20190187682 A1 (hereinafter Cella), in view of Igarashi et al, US Patent Pub. US 20100122245 A1 (hereinafter Igarashi).

Claim 1
Ojea teaches a method for a factory system comprising a plurality of assets (Ojea, Para [0022], [0024] - - A method of using an industrial production environment/”factory system” comprising an automation system/”plurality of assets”.), the plurality of assets comprising a plurality of programmable logic controllers (PLCs), a plurality of machines managed by the plurality of PLCs, and a plurality of sensors associated with the plurality of machines. (Ojea, Para [0024-26] - - A plurality of PLCs, a plurality of production units/machines controlled/managed by the PLCs, and a plurality of sensors associated with the production units/machines)
But Ojea fails to specify extracting, from process information received from the factory system, a line identifier, a process identifier, and a location identifier, to select a target asset from the plurality of assets corresponding to the line identifier, the process identifier, and the location identifier, from an asset database managing the plurality of assets.
However, Uchida teaches extracting, from process information received from the factory system, a line identifier, a process identifier, and a location identifier, to select a target asset from the plurality of assets corresponding to the line identifier, the process identifier, and the location identifier, from an asset database managing the plurality of assets. (Uchida, Para [0034], [0047], [0079-86], [0092], [0123] - - Selecting/extracting apparatus data/”process information” from the factory control system that includes facility/location identifier, line identifier, and equipment type/”process identifier” from an apparatus list stored in a table/”asset database managing the plurality of assets”.)
Ojea and Uchida are analogous art because they are from the same field of endeavor.  They relate to production line control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above production line control system, as taught by Ojea, and incorporating the selection of apparatus data from the factory control system that includes facility identifier, line identifier, and equipment type from an apparatus list stored in a table, as taught by Uchida.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the number of processes for the construction of the monitoring and control system by the selection of apparatus data from the factory control system that includes facility identifier, line identifier, and equipment type from an apparatus list stored in a table, as suggested by Uchida (Para [0021]).
But the combination of Ojea and Uchida fails to specify determining, from event information received from the system, one or more events associated with the target asset; selecting a function method to be deployed to the target asset based on an event of the one or more events; and installing, for the target asset, a function package software corresponding to the target asset and the function method.
However, Cella teaches determining, from event information received from the system, one or more events associated with the target asset (Cella, Para [1808-1812] - - The policy automation engine detects conditions/events associated with a device/”target asset”.); selecting a function method to be deployed to the target asset based on an event of the one or more events; and installing, for the target asset, a function package software corresponding to the target asset and the function method (Cella, Para [1808-1812] - - The policy automation engine selects a policy/”function method” based on conditions/events associated with a device/”target asset”, and deploys/”installs function package software” the policy/”function method” to the device/”target asset”.); the function package software is installed on the plurality of machines, wherein the function package software is configured to control functions for the plurality of machines. (Cella, Para [1799-1803], [1808-1812] - - The policy automation engine deploys/install a policy/”function package software” to the device/machine to automate processes/”control functions” of the device/machine.)
Ojea, Uchida, and Cella are analogous art because they are from the same field of endeavor.  They relate to production line control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea and Uchida, and further incorporating the policy automation engine selecting a policy based on conditions associated with a device, and deploy the policy to the device, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an action in response to the determination of the future status by the policy automation engine selecting a policy based on conditions associated with a device, and deploy the policy to the device, as suggested by Cella (Abstract).
But the combination of Ojea, Uchida, and Cella fails to specify the function package software is installed on the plurality of sensors, wherein the function package software is configured to control functions for the plurality of sensors.
However, Igarashi teaches the function package software is installed on the plurality of sensors, wherein the function package software is configured to control functions for the plurality of sensors. (Igarashi, Para [0032-34], [0040-42] - - Software is installed on field devices, each with at least one sensor, where the software is configured to control the sensor functions.)
Ojea, Uchida, Cella, and Igarashi are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process control system, as taught by Ojea, Uchida, and Cella, and further incorporating the software installed on field devices, each with at least one sensor, where the software is configured to control the sensor functions, as taught by Igarashi.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method of changing software revisions to restore functionality if a defect occurs by using software installed on field devices, each with at least one sensor, where the software is configured to control the sensor functions, as suggested by Igarashi (Para [0063]).

Claim 2
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
Cella further teaches the location identifier is one or more of a sensor identifier corresponding to a sensor from the plurality of sensors and a physical location of the factory system. (Cella, Para [1587] - - A location parameter/identifier acquired by a spatial positioning sensor that uses GPS-type/”physical location of the factory system” positioning.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the location parameter acquired by a spatial positioning sensor that uses GPS-type positioning, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the communications time by using the location parameter acquired by a spatial positioning sensor that uses GPS-type positioning, as suggested by Cella (Para [2084]).

Claim 5
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
Cella further teaches determining function methods associated with the one or more events associated with the target asset (Cella, Para [1808-1812] - - The policy automation engine selects a policy/”function method” based on conditions/events associated with a device/”target asset”.);
determining ones of the function methods associated with the target asset(Cella, Para [1808-1812] - - The policy automation engine selects a policy/”function method” associated with a device/”target asset”.); receiving a selection of the event (Cella, Para [1808-1812] - - The policy automation engine receives conditions/events associated with a device/”target asset”.); and selecting the function method associated with the event from the ones of the function methods. (Cella, Para [1808-1812] - - The policy automation engine selects a policy/”function method” based on conditions/events associated with a device/”target asset” from available policies/”function methods”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the policy automation engine selecting a policy based on conditions associated with a device, and deploy the policy to the device, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an action in response to the determination of the future status by the policy automation engine selecting a policy based on conditions associated with a device, and deploy the policy to the device, as suggested by Cella (Abstract).

Claim 6
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
Cella further teaches the selecting the function method associated with the event from the ones of the function method is conducted through a machine learning algorithm configured to statistically associate selections of function methods with the target asset and event. (Cella, Para [0346] - - Machine learning is used to statistically associate data associated with conditions/events occurring with a device/”target asset” in order to determine the policy/”function method” that is selected for distribution to the device/”target asset”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the machine learning used to statistically associate data associated with conditions occurring with a device in order to determine the policy that is selected for distribution to the device, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an action in response to the determination of the future status by machine learning used to statistically associate data associated with conditions occurring with a device in order to determine the policy that is selected for distribution to the device, as suggested by Cella (Abstract)

Claim 7
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
The combination of Ojea, Uchida, Cella, and Igarashi further teaches software is configured to control functions for the plurality of PLCs. (Ojea, Para [0024-26], [0045] - - A plurality of PLCs controlled by software.)
Cella further teaches the function package software is installed on an Internet of Things (IoT) gateway configured to control the plurality of devices, wherein the function package software is configured to control functions for the plurality of devices. (Cella, Para [1806-1812], [3139] - - The policy automation engine install a policy/”function package software” to an IoT device that controls the device to automate processes/”control functions” of the device.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the policy automation engine installing a policy to an IoT device that controls the device to automate processes of the device, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an action in response to the determination of the future status by the policy automation engine installing a policy to an IoT device that controls the device to automate processes of the device, as suggested by Cella (Abstract).

Claim 8
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
The combination of Ojea, Uchida, Cella, and Igarashi further teaches software is configured to control functions for the plurality of PLCs. (Ojea, Para [0024-26], [0045] - - A plurality of PLCs controlled by software.)
Cella further teaches the function package software is installed on the plurality of devices, wherein the function package software is configured to control functions for the plurality of devices. (Cella, Para [1808-1812] - - The policy automation engine install a policy/”function package software” to the device to automate processes/”control functions” of the device.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the policy automation engine installing a policy to the device to automate processes of the device, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an action in response to the determination of the future status by the policy automation engine installing a policy to the device to automate processes of the device, as suggested by Cella (Abstract).

Claim 10
Ojea teaches a non-transitory computer readable medium, storing instructions for a factory system comprising a plurality of assets (Ojea, Para [0011], [0022], [0024] - - A non-transitory tangible computer-readable medium holding computer-executable instructions for an industrial production environment/”factory system” comprising an automation system/”plurality of assets”.), the plurality of assets comprising a plurality of programmable logic controllers (PLCs), a plurality of machines managed by the plurality of PLCs, and a plurality of sensors associated with the plurality of machines. (Ojea, Para [0024-26] - - A plurality of PLCs, a plurality of production units/machines controlled/managed by the PLCs, and a plurality of sensors associated with the production units/machines)
But Ojea fails to specify extracting, from process information received from the factory system, a line identifier, a process identifier, and a location identifier, to select a target asset from the plurality of assets corresponding to the line identifier, the process identifier, and the location identifier, from an asset database managing the plurality of assets.
However, Uchida teaches extracting, from process information received from the factory system, a line identifier, a process identifier, and a location identifier, to select a target asset from the plurality of assets corresponding to the line identifier, the process identifier, and the location identifier, from an asset database managing the plurality of assets. (Uchida, Para [0034], [0047], [0079-86], [0092], [0123] - - Selecting/extracting apparatus data/”process information” from the factory control system that includes facility/location identifier, line identifier, and equipment type/”process identifier” from an apparatus list stored in a table/”asset database managing the plurality of assets”.)
Ojea and Uchida are analogous art because they are from the same field of endeavor.  They relate to production line control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above production line control system, as taught by Ojea, and incorporating the selection of apparatus data from the factory control system that includes facility identifier, line identifier, and equipment type from an apparatus list stored in a table, as taught by Uchida.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the number of processes for the construction of the monitoring and control system by the selection of apparatus data from the factory control system that includes facility identifier, line identifier, and equipment type from an apparatus list stored in a table, as suggested by Uchida (Para [0021]).
But the combination of Ojea and Uchida fails to specify determining, from event information received from the system, one or more events associated with the target asset; selecting a function method to be deployed to the target asset based on an event of the one or more events; and installing, for the target asset, a function package software corresponding to the target asset and the function method.
However, Cella teaches determining, from event information received from the system, one or more events associated with the target asset (Cella, Para [1808-1812] - - The policy automation engine detects conditions/events associated with a device/”target asset”.); selecting a function method to be deployed to the target asset based on an event of the one or more events; and installing, for the target asset, a function package software corresponding to the target asset and the function method (Cella, Para [1808-1812] - - The policy automation engine selects a policy/”function method” based on conditions/events associated with a device/”target asset”, and deploys/”installs function package software” the policy/”function method” to the device/”target asset”.); the function package software is installed on the plurality of machines, wherein the function package software is configured to control functions for the plurality of machines. (Cella, Para [1799-1803], [1808-1812] - - The policy automation engine deploys/install a policy/”function package software” to the device/machine to automate processes/”control functions” of the device/machine.)
Ojea, Uchida, and Cella are analogous art because they are from the same field of endeavor.  They relate to production line control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea and Uchida, and further incorporating the policy automation engine selecting a policy based on conditions associated with a device, and deploy the policy to the device, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an action in response to the determination of the future status by the policy automation engine selecting a policy based on conditions associated with a device, and deploy the policy to the device, as suggested by Cella (Abstract).
But the combination of Ojea, Uchida, and Cella fails to specify the function package software is installed on the plurality of sensors, wherein the function package software is configured to control functions for the plurality of sensors.
However, Igarashi teaches the function package software is installed on the plurality of sensors, wherein the function package software is configured to control functions for the plurality of sensors. (Igarashi, Para [0032-34], [0040-42] - - Software is installed on field devices, each with at least one sensor, where the software is configured to control the sensor functions.)
Ojea, Uchida, Cella, and Igarashi are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process control system, as taught by Ojea, Uchida, and Cella, and further incorporating the software installed on field devices, each with at least one sensor, where the software is configured to control the sensor functions, as taught by Igarashi.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method of changing software revisions to restore functionality if a defect occurs by using software installed on field devices, each with at least one sensor, where the software is configured to control the sensor functions, as suggested by Igarashi (Para [0063]).

Claim 11
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
Cella further teaches the location identifier is one or more of a sensor identifier corresponding to a sensor from the plurality of sensors and a physical location of the factory system. (Cella, Para [1587] - - A location parameter/identifier acquired by a spatial positioning sensor that uses GPS-type/”physical location of the factory system” positioning.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the location parameter acquired by a spatial positioning sensor that uses GPS-type positioning, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the communications time by using the location parameter acquired by a spatial positioning sensor that uses GPS-type positioning, as suggested by Cella (Para [2084]).

Claim 14
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
Cella further teaches determining function methods associated with the one or more events associated with the target asset (Cella, Para [1808-1812] - - The policy automation engine selects a policy/”function method” based on conditions/events associated with a device/”target asset”.);
determining ones of the function methods associated with the target asset(Cella, Para [1808-1812] - - The policy automation engine selects a policy/”function method” associated with a device/”target asset”.); receiving a selection of the event (Cella, Para [1808-1812] - - The policy automation engine receives conditions/events associated with a device/”target asset”.); and selecting the function method associated with the event from the ones of the function methods. (Cella, Para [1808-1812] - - The policy automation engine selects a policy/”function method” based on conditions/events associated with a device/”target asset” from available policies/”function methods”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the policy automation engine selecting a policy based on conditions associated with a device, and deploy the policy to the device, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an action in response to the determination of the future status by the policy automation engine selecting a policy based on conditions associated with a device, and deploy the policy to the device, as suggested by Cella (Abstract).

Claim 15
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
Cella further teaches the selecting the function method associated with the event from the ones of the function method is conducted through a machine learning algorithm configured to statistically associate selections of function methods with the target asset and event. (Cella, Para [0346] - - Machine learning is used to statistically associate data associated with conditions/events occurring with a device/”target asset” in order to determine the policy/”function method” that is selected for distribution to the device/”target asset”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the machine learning used to statistically associate data associated with conditions occurring with a device in order to determine the policy that is selected for distribution to the device, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an action in response to the determination of the future status by machine learning used to statistically associate data associated with conditions occurring with a device in order to determine the policy that is selected for distribution to the device, as suggested by Cella (Abstract)

Claim 16
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
The combination of Ojea, Uchida, Cella, and Igarashi further teaches software is configured to control functions for the plurality of PLCs. (Ojea, Para [0024-26], [0045] - - A plurality of PLCs controlled by software.)
Cella further teaches the function package software is installed on an Internet of Things (IoT) gateway configured to control the plurality of devices, wherein the function package software is configured to control functions for the plurality of devices. (Cella, Para [1806-1812], [3139] - - The policy automation engine install a policy/”function package software” to an IoT device that controls the device to automate processes/”control functions” of the device.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the policy automation engine installing a policy to an IoT device that controls the device to automate processes of the device, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an action in response to the determination of the future status by the policy automation engine installing a policy to an IoT device that controls the device to automate processes of the device, as suggested by Cella (Abstract).

Claim 17
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
The combination of Ojea, Uchida, Cella, and Igarashi further teaches software is configured to control functions for the plurality of PLCs. (Ojea, Para [0024-26], [0045] - - A plurality of PLCs controlled by software.)
Cella further teaches the function package software is installed on the plurality of devices, wherein the function package software is configured to control functions for the plurality of devices. (Cella, Para [1808-1812] - - The policy automation engine install a policy/”function package software” to the device to automate processes/”control functions” of the device.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the policy automation engine installing a policy to the device to automate processes of the device, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an action in response to the determination of the future status by the policy automation engine installing a policy to the device to automate processes of the device, as suggested by Cella (Abstract).

Claim 19
Ojea teaches an apparatus, configured to manage a factory system comprising a plurality of assets (Ojea, Para [0022], [0024] - - A apparatus that manages an industrial production environment/”factory system” comprising an automation system/”plurality of assets”.), the plurality of assets comprising a plurality of programmable logic controllers (PLCs), a plurality of machines managed by the plurality of PLCs, and a plurality of sensors associated with the plurality of machines. (Ojea, Para [0024-26] - - A plurality of PLCs, a plurality of production units/machines controlled/managed by the PLCs, and a plurality of sensors associated with the production units/machines)
But Ojea fails to specify a processor, configured to: extract, from process information received from the factory system, a line identifier, a process identifier, and a location identifier, to select a target asset from the plurality of assets corresponding to the line identifier, the process identifier, and the location identifier, from an asset database managing the plurality of assets.
However, Uchida teaches a processor, configured to: extract, from process information received from the factory system, a line identifier, a process identifier, and a location identifier, to select a target asset from the plurality of assets corresponding to the line identifier, the process identifier, and the location identifier, from an asset database managing the plurality of assets. (Uchida, Para [0034], [0037], [0047], [0079-86], [0092], [0123] - - An information processing apparatus/processor configured for selecting/extracting apparatus data/”process information” from the factory control system that includes facility/location identifier, line identifier, and equipment type/”process identifier” from an apparatus list stored in a table/”asset database managing the plurality of assets”.)
Ojea and Uchida are analogous art because they are from the same field of endeavor.  They relate to production line control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above production line control system, as taught by Ojea, and incorporating the selection of apparatus data from the factory control system that includes facility identifier, line identifier, and equipment type from an apparatus list stored in a table, as taught by Uchida.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the number of processes for the construction of the monitoring and control system by the selection of apparatus data from the factory control system that includes facility identifier, line identifier, and equipment type from an apparatus list stored in a table, as suggested by Uchida (Para [0021]).
But the combination of Ojea and Uchida fails to specify determine, from event information received from the system, one or more events associated with the target asset; select a function method to be deployed to the target asset based on an event of the one or more events; and install, for the target asset, a function package software corresponding to the target asset and the function method.
However, Cella teaches determine, from event information received from the system, one or more events associated with the target asset (Cella, Para [1808-1812] - - The policy automation engine detects conditions/events associated with a device/”target asset”.); select a function method to be deployed to the target asset based on an event of the one or more events; and install, for the target asset, a function package software corresponding to the target asset and the function method (Cella, Para [1808-1812] - - The policy automation engine selects a policy/”function method” based on conditions/events associated with a device/”target asset”, and deploys/”installs function package software” the policy/”function method” to the device/”target asset”.); the function package software is installed on the plurality of machines, wherein the function package software is configured to control functions for the plurality of machines. (Cella, Para [1799-1803], [1808-1812] - - The policy automation engine deploys/install a policy/”function package software” to the device/machine to automate processes/”control functions” of the device/machine.)
Ojea, Uchida, and Cella are analogous art because they are from the same field of endeavor.  They relate to production line control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above production line control system, as taught by Ojea and Uchida, and further incorporating the policy automation engine selecting a policy based on conditions associated with a device, and deploy the policy to the device, as taught by Cella.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform an action in response to the determination of the future status by the policy automation engine selecting a policy based on conditions associated with a device, and deploy the policy to the device, as suggested by Cella (Abstract).
But the combination of Ojea, Uchida, and Cella fails to specify the function package software is installed on the plurality of sensors, wherein the function package software is configured to control functions for the plurality of sensors.
However, Igarashi teaches the function package software is installed on the plurality of sensors, wherein the function package software is configured to control functions for the plurality of sensors. (Igarashi, Para [0032-34], [0040-42] - - Software is installed on field devices, each with at least one sensor, where the software is configured to control the sensor functions.)
Ojea, Uchida, Cella, and Igarashi are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process control system, as taught by Ojea, Uchida, and Cella, and further incorporating the software installed on field devices, each with at least one sensor, where the software is configured to control the sensor functions, as taught by Igarashi.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method of changing software revisions to restore functionality if a defect occurs by using software installed on field devices, each with at least one sensor, where the software is configured to control the sensor functions, as suggested by Igarashi (Para [0063]).


Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ojea et al., US Patent Pub. US 20170371311 A1 (hereinafter Ojea) in view of Uchida, US Patent Pub. US 20150220076 A1 (hereinafter Uchida) in view of Cella et al., US Patent Pub. US20190187682 A1 (hereinafter Cella) , in view of Igarashi et al, US Patent Pub. US 20100122245 A1 (hereinafter Igarashi), as applied to Claims 1-2, 5-11, and 14-19 above, and in view of Pace et al., US Patent Pub. US 20030051236 A1 (hereinafter Pace).

Claim 3
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
But the combination of Ojea, Uchida, Cella, and Igarashi fails to specify the installing, on the target asset, the function package software corresponding to the target asset and the function method is conducted in response to a trigger signal set to a distribution timing based on the state of the target asset.
However, Pace teaches the installing, on the target asset, the function package software corresponding to the target asset and the function method is conducted in response to a trigger signal set to a distribution timing based on the state of the target asset. (Pace, Para [0299], [0947], [1054] - - Distributing/installing software application/”function package” corresponding to a target computer node/asset in response to a synchronization trigger based on the connectivity of the remote target node/”distribution timing based on the state of the target asset”.)
Ojea, Uchida, Cella, Igarashi, and Pace are analogous art because they are from the same field of endeavor.  They relate to software distribution methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above software distribution method, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the distribution of a software application corresponding to a target computer node in response to a synchronization trigger based on the connectivity of the remote target node, as taught by Pace.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve extracting and exporting software functions by the distribution of a software application corresponding to a target computer node in response to a synchronization trigger based on the connectivity of the remote target node, as suggested by Pace (Para [0070]).

Claim 4
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
But the combination of Ojea, Uchida, Cella, and Igarashi fails to specify logging information associated with installing the function package software.
However, Pace teaches logging information associated with installing the function package software. (Pace, Para [0077], [0365], [0861-863] - - Logging information associated with subscriber agent regarding software package specifications and distribution/installing of the software application/”function package”.)
Ojea, Uchida, Cella, Igarashi, and Pace are analogous art because they are from the same field of endeavor.  They relate to software distribution methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above software distribution method, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the logging information associated with subscriber agent regarding software package specifications and distribution of the software application, as taught by Pace.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve extracting and exporting software functions by logging information associated with subscriber agent regarding software package specifications and distribution of the software application, as suggested by Pace (Para [0070]).

Claim 12
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
But the combination of Ojea, Uchida, Cella, and Igarashi fails to specify the installing, on the target asset, the function package software corresponding to the target asset and the function method is conducted in response to a trigger signal set to a distribution timing based on the state of the target asset.
However, Pace teaches the installing, on the target asset, the function package software corresponding to the target asset and the function method is conducted in response to a trigger signal set to a distribution timing based on the state of the target asset. (Pace, Para [0299], [0947], [1054] - - Distributing/installing software application/”function package” corresponding to a target computer node/asset in response to a synchronization trigger based on the connectivity of the remote target node/”distribution timing based on the state of the target asset”.)
Ojea, Uchida, Cella, Igarashi, and Pace are analogous art because they are from the same field of endeavor.  They relate to software distribution methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above software distribution method, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the distribution of a software application corresponding to a target computer node in response to a synchronization trigger based on the connectivity of the remote target node, as taught by Pace.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve extracting and exporting software functions by the distribution of a software application corresponding to a target computer node in response to a synchronization trigger based on the connectivity of the remote target node, as suggested by Pace (Para [0070]).

Claim 13
The combination of Ojea, Uchida, Cella, and Igarashi teaches all the limitations of the base claims as outlined above.  
But the combination of Ojea, Uchida, Cella, and Igarashi fails to specify logging information associated with installing the function package software.
However, Pace teaches logging information associated with installing the function package software. (Pace, Para [0077], [0365], [0861-863] - - Logging information associated with subscriber agent regarding software package specifications and distribution/installing of the software application/”function package”.)
Ojea, Uchida, Cella, Igarashi, and Pace are analogous art because they are from the same field of endeavor.  They relate to software distribution methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above software distribution method, as taught by Ojea, Uchida, Cella, and Igarashi, and further incorporating the logging information associated with subscriber agent regarding software package specifications and distribution of the software application, as taught by Pace.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve extracting and exporting software functions by logging information associated with subscriber agent regarding software package specifications and distribution of the software application, as suggested by Pace (Para [0070]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119